PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/516,933
Filing Date: 5 Apr 2017
Appellant(s): McGuire et al.



__________________
Lisa M Griffith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04 December 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 19 March 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire, JR. (US Patent Application Publication No. US 2008/0286576 A1) (McGuire 576) in view of McGuire (US Patent Application Publication NO. US 2010/0068446 A1) (McGuire 446) and Robinson (US Patent No. 4,476,293) (Robinson).

Regarding instant claims 1-2 and 4-14, McGuire 576 discloses an extensible multi-layer protective sheet comprising a carrier layer, a polyurethane-based topcoat layer, and an adhesive layer (page 2, paragraph [0017]). McGuire 576 further discloses the base polymers used in the carrier layer is a polyurethane (page 3, paragraph [0043]), and the carrier layer has multiple layers having the same or different chemistries (page 3, paragraph [0044]).
	McGuire 576 does not explicitly disclose the specific resilient layer having the specific properties.
	However, McGuire 446 discloses protective sheets that comprise polyurethane elastomeric materials because they are highly resilient and exhibit compressive recovery, which enhances impact resistance, abrasion resistance, and other similar performance properties; furthermore, said elastomeric materials are highly extensible and conformable, which contributes to an ease of application (page 4, paragraph [0041]). McGuire 446 further discloses that polycarbonate-based polyurethanes, such as those disclosed by Robinson are suitable for the preparation of said protective sheet (page 5, paragraph [0054]).
	Further, the polycarbonate-based polyurethane of McGuire 446 and Robinson are construed to be essentially free of polycaprolactone-based polyurethane because neither McGuire 446 nor Robinson explicitly disclose a polycaprolactone as an essential 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to produce at least one layer of carrier layer of McGuire 576 (e.g., a layer adjacent to the adhesive layer) from the polyurethane elastomeric material selected from the polycarbonate-based polyurethane of McGuire 446 and Robinson. The motivation for doing so would have been that the elastomeric polyurethane material contributes to impact resistance, abrasion resistance, and ease of application. Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Regarding the peak loss factor and storage modulus properties recited by claims 1 and 4-11, both the prior art combination and Applicant’s own disclosure (see Specification at page 11, paragraph [00046]) disclose that the polycarbonate-based polyurethanes of Robinson are the preferred compositions for a resilient layer. Therefore, since the prior art combination encompasses an embodiment for a resilient layer that is substantially identical to that of the claims, one of ordinary skill in the art would conclude that the prior art combination encompasses an embodiment having the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 3, McGuire 576 further discloses the carrier layer is a polyurethane-based layer (page 4, paragraph [0056]) that is a reaction product of at least one isocyanate-reactive component and at least one isocyanate-functional component (page 4, paragraph [0058]), wherein the isocyanate-reactive component is a hydroxy-functional material selected from lactone polyols (page 5, paragraph [0067-0068]), which is construed to form a polylactone-based polyurethane.
	McGuire 576 does not explicitly disclose the specific polycaprolactone-based polyurethane.
	However, McGuire 446 discloses protective sheets that comprise polyurethane elastomeric materials because they are highly resilient and exhibit compressive recovery, which enhances impact resistance, abrasion resistance, and other similar performance properties; furthermore, said elastomeric materials are highly extensible and conformable, which contributes to an ease of application (page 4, paragraph 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to produce at least one layer of carrier layer of McGuire 576 (e.g., adjacent to a polycarbonate-based polyurethane layer) from the polyurethane elastomeric material selected from the polycaprolactone-based aliphatic polyurethane of McGuire 446. The motivation for doing so would have been that the elastomeric polyurethane material contributes to impact resistance, abrasion resistance, and ease of application. Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine McGuire 446 with McGuire 576 to obtain the invention as specified by the instant claim.

Regarding instant claim 15, McGuire 576 further discloses the adhesive layer comprises a pressure-sensitive adhesive (page 4, paragraph [0050]).

Regarding instant claim 16, McGuire 576 further discloses that, until its application on a surface, the adhesive layer is protected using a conventional release liner (page 4, paragraph [0054]).

Regarding instant claim 17, McGuire 576 further discloses that to protect the topcoat layer of the sheet, a polymer liner is used and removed before or after the sheet is applied to substrate (page 3, paragraph [0040]), wherein said polymer liner is construed to be on an exterior surface of the topcoat in order to provide the touted protection.

Regarding instant claim 23, McGuire 576 discloses an extensible multi-layer protective sheet comprising a carrier layer, a polyurethane-based topcoat layer, and an adhesive layer (page 2, paragraph [0017]). McGuire 576 further discloses the base polymers used in the carrier layer is a polyurethane (page 3, paragraph [0043]), and the carrier layer has multiple layers having the same or different chemistries (page 3, paragraph [0044]).
	McGuire 576 further discloses the carrier layer is a polyurethane-based layer (page 4, paragraph [0056]) that is a reaction product of at least one isocyanate-reactive component and at least one isocyanate-functional component (page 4, paragraph [0058]), wherein the isocyanate-reactive component is a hydroxy-functional material selected from lactone polyols (page 5, paragraph [0067-0068]), which is construed to form a polylactone-based polyurethane.
	McGuire 576 does not explicitly the specific resilient layer having a specific composition. McGuire 576, further, does not explicitly disclose the specific carrier layer comprising the specific polycaprolactone-based polyurethane.
	However, McGuire 446 discloses protective sheets that comprise polyurethane elastomeric materials because they are highly resilient and exhibit compressive 
	Further, the polycarbonate-based polyurethane of McGuire 446 and Robinson are construed to be essentially free of polycaprolactone-based polyurethane because neither McGuire 446 nor Robinson explicitly disclose a polycaprolactone as an essential component to the polycarbonate-based polyurethane. Therefore, since the layer of the prior art combination that is construed to meet the requisite resilient layer is free from a polycaprolactone-based polyurethane, the prior art combination encompasses an embodiment wherein the protective sheet does not include a polycaprolactone-base polyurethane layer adjacent the adhesive layer, and wherein the resilient layer is essentially free of polycaprolactone-based polyurethane.
	Further, McGuire 446 discloses protective sheets that comprise polyurethane elastomeric materials because they are highly resilient and exhibit compressive recovery, which enhances impact resistance, abrasion resistance, and other similar performance properties; furthermore, said elastomeric materials are highly extensible and conformable, which contributes to an ease of application (page 4, paragraph [0041]). McGuire 576 further that polycaprolactone-based aliphatic polyurethane is suitable for use in the polyurethane-based protective sheet (page 5-6, paragraph [0054]).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine McGuire 446 and Robinson with McGuire 576 to obtain the invention as specified by the instant claim.

(3) Response to Argument
In response to Appellant’s arguments regarding the prior art rejections of record, the rejections are maintained because Appellant’s arguments are unpersuasive.
Appellant primarily argues that the Examiner has not established a prima facie case of obviousness that claims 1-17 are obvious over McGuire 576 in view of McGuire 446 and Robinson. First, Appellant contends that the Examiner’s rejection is based on impermissible hindsight.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, as cited in the prior art rejections of record, McGuire 576 broadly teaches a multi-layer protective sheet comprising a carrier having multiple layers, wherein the base polymers used in the carrier layer are polyurethanes. McGuire 446 discloses elastomeric polyurethane materials that are highly resilient and exhibit compressive recovery, which enables impact resistance, abrasion resistance, and other similar performance properties. Therefore, one of ordinary skill in the art, before the effective filing date of the invention, would have been motivated to use such elastomeric polyurethane materials of McGuire 446 as at least one layer of the carrier of McGuire 576 to arrive at the invention as set forth by the claims.

Appellant further contends that the cited references fail to teach or suggest each element of claims 1-17. First, Appellant contends that none of the three references, alone or in combination, teach or suggest “wherein the protective sheet does not include a polycaprolactone-based polyurethane layer adjacent the adhesive layer.” With respect to this limitation, Appellant points to their original disclosure wherein the benefits of not 
	Appellant’s argument is unpersuasive. While the prior art does not explicitly disclose the sequence of polycarbonate-based polyurethane layers and polycaprolactone-based polyurethane layers in the carrier layer, the prior art necessarily encompasses an embodiment that is substantially identical to the claims (i.e., having the same sequence).
	Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP §716.02(d). In the instant case, Appellant appears to contend that unexpected results are attributed to the specifically claimed sequence of layers. However, Appellant is merely stating that such unexpected and surprisingly beneficial properties exist, and such statements are not supported by persuasive evidence commensurate in scope with the claims. Appellant’s only data comes from one Example and one Comparative Example in the specification. However, the structure and composition of the Example is much narrower in scope than the claims. Further, it is not readily apparent that the one comparative example provides evidence for an embodiment outside the scope of the alleged unexpected results (i.e., that the comparative example exemplifies a sheet having a polycaprolactone-based polyurethane layer directly adjacent to an adhesive layer).

Appellant further argues that, in addition to failing to teach or suggest a protective sheet that does not include a polycaprolactone-based polyurethane layer adjacent the adhesive layer, none of the references, alone or in combination, teach or suggest a resilient layer having at least one of the three properties recited in claim 1, which Appellant has found to provide desirably improved protective sheets.
	Appellant’s argument is unpersuasive. As cited in the prior art rejections above, McGuire 446 further discloses that polycarbonate-based polyurethanes, such as those disclosed by Robinson are suitable for the preparation of said protective sheet (page 5, paragraph [0054]). Further, Appellant’s own disclosure (see Specification at page 11, paragraph [00046]) disclose that the polycarbonate-based polyurethanes of Robinson are the preferred compositions for a resilient layer. Therefore, since the prior art combination encompasses an embodiment for a resilient layer that is substantially identical to that of the claims, one of ordinary skill in the art would conclude that the prior art combination encompasses an embodiment having the same properties as the claimed sheet, including the claimed peak loss factor and storage modulus properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Appellant further argues that, at most, McGuire 446 and Robinson teach certain elastomeric (even polyurethane) materials in general, but the Examiner has not articulated any rationale supported by the entry of factual evidence as to why one of ordinary skill in the art would allegedly be motivated to select a polycarbonate-based polyurethane of McGuire 446 and/or Robinson for a resilient layer in the protective sheets of McGuire 576.
	Appellant’s argument is unpersuasive. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP §2123(I). In the instant case, the McGuire 446 reference teaches that polycarbonate-based polyurethanes, such as those disclosed by Robinson are suitable for the preparation of highly resilient materials. Therefore, one of ordinary skill in the art, before the effective filing date of the invention and having the disclosure of the prior art before him or her, would necessarily be motivated to make at least one layer of a multilayer carrier sheet composed of polyurethane polymers out of the polycarbonate-based polyurethane of McGuire 446 and Robinson to take advantage of the resiliency properties.

Appellant further argues that McGuire 446 and Robinson are silent as to whether any material described therein is capable of being formed into a resilient layer having at least one of the properties recited in claim 1. Appellant again argues that the Examiner has not provided a rationale as to why one of ordinary skill in the art would select a specific material for the inclusion into the sheets of McGuire 576.
	Appellant’s argument is unpersuasive. As cited in the prior art rejections above, McGuire 446 further discloses that polycarbonate-based polyurethanes, such as those disclosed by Robinson are suitable for the preparation of said protective sheet (page 5, paragraph [0054]). Further, Appellant’s own disclosure (see Specification at page 11, paragraph [00046]) disclose that the polycarbonate-based polyurethanes of Robinson are the preferred compositions for a resilient layer. Therefore, since the prior art combination encompasses an embodiment for a resilient layer that is substantially identical to that of the claims, one of ordinary skill in the art would conclude that the prior art combination encompasses an embodiment having the same properties as the claimed sheet, including the claimed peak loss factor and storage modulus properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).


Appellant further argues, again, that there is no suggestion or motivation in the prior art to form the multi-layer sheet of the claims having the recited sequence of layers. Appellant points to the McGuire 446 reference as disclosing an equivalency of polycaprolactone-based polyurethane layers and polycarbonate-based layers. 
	Appellant’s argument is unpersuasive. As discussed above, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP §716.02(d). In the instant case, Appellant appears to contend that unexpected results are attributed to the specifically claimed sequence of layers. However, Appellant is merely stating that such unexpected and surprisingly 

Appellant further traverses the motivation to combine the references. First, Appellant contends that there is no indication in McGuire 576 that there is any problem with impact resistance and abrasion resistance of the multi-layer protective sheets described therein. Similarly, Appellant contends that there is no indication in McGuire 576 that there is any problem with ease of application.
	Appellant’s argument is unpersuasive. While there is no recognition in the McGuire 576 that there is any problem with impact resistance and abrasion resistance, Appellant has not persuasively argued using evidentiary support that the inclusion of the elastomeric polyurethane layer of the McGuire 446 and Robinson would not improve the impact resistance and abrasion resistance of McGuire 576, and/or that such an improvement to said properties would render the composition of McGuire 576 inoperable or inferior for its intended use. Appellant’s arguments as to the motivation to impart ease of application are persuasive, but such an argument does not rebut the remaining motivators to combine the references.

Appellant, again, argues that the references have been combined using impermissible hindsight.
	Appellant’s argument is unpersuasive. In response to Appellant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, as cited in the prior art rejections of record, McGuire 576 broadly teaches a multi-layer protective sheet comprising a carrier having multiple layers, wherein the base polymers used in the carrier layer are polyurethanes. McGuire 446 discloses elastomeric polyurethane materials that are highly resilient and exhibit compressive recovery, which enables impact resistance, abrasion resistance, and other similar performance properties. Therefore, one of ordinary skill in the art, before the effective filing date of the invention, would have been motivated to use such elastomeric polyurethane materials of McGuire 446 as at least one layer of the carrier of McGuire 576 to arrive at the invention as set forth by the claims.

Appellant further argues that McGuire 446 does not teach or suggest that only polyurethane elastomeric materials enhance impact resistance. Appellant contends that McGuire 446 teaches the benefits of elastomeric materials, in general.
	Appellant’s argument is unpersuasive. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP §2123(I). While McGuire 446 discloses a wide array of possible elastomer materials, it is the Examiner’s position that it is within the ability and ambit of one of ordinary skill in the art to arrive at the specific polycarbonate-based polyurethane elastomeric material through routine experimentation and the selection of a finite amount of compositions disclosed by the prior art.

Appellant further argues that if impact resistance abrasion resistance were desired to be enhanced in the protective sheets of McGuire 576, one of ordinary skill in the art would be motivated to select a material contributing to those properties for the outwardly exposed areas prone to such impact and abrasion as opposed to an interior layer, such as the resilient layer of the presently claimed protective sheet.
	Appellant’s argument is unpersuasive. Applicant’s argument regarding the placement of the layers is unpersuasive. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See 

Appellant further argues that the inclusion of additional layers negatively affects ease of Application, and that there would be no motivation to modify the McGuire 576 reference to include the layers of McGuire 446 and Robinson.
	Appellant’s argument is unpersuasive. Again, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP §2145(I). As cited in the prior art rejection, McGuire 576 discloses that the carrier layer is a multi-layer structure; therefore, one of ordinary skill in the art would be motivated to find compositions for each of these layers that would ultimately benefit the intended use of the product (e.g., the addition of polycarbonate-based polyurethane layers that exhibit high resilience, compressive recovery, and high extensibility). Applicant’s contention that the additional layers of McGuire 446 and Robinson would detrimentally impact the structure of McGuire 576 such that it would not be suitable for its intended use is unpersuasive absent evidence to the contrary.

Appellant further argues that McGuire 446 is non-analogous art as it is not from the same field of endeavor as Appellant’s claimed invention, nor it is reasonably pertinent to the problem faced by the inventor.
	Appellant’s argument is unpersuasive. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both the McGuire 446 is reasonably pertinent to the particular problem with which Appellant is concerned as they both seek to take advantage of the properties of polyurethane-based materials in the production of sheet-based structures.

Appellant, again, argues that the prior art combination does not provide motivation for the particular sequence of layers, specifically to provide such a sequence that a polycaprolactone-based layer is not adjacent to the adhesive layer.
	Appellant’s argument is unpersuasive. As cited above, and reproduced herein, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP §716.02(d). In the instant case, Appellant appears 

Appellant further contends, again, that the prior art references do not disclose the peak loss factors and the storage modulus factors recited in claim 1. Appellant traverses the Examiner’s position that the polycarbonate-based polyurethane of McGuire 446 and Robinson are the same as those disclosed by Appellant. Appellant contends that the properties recited in conjunction with the recited resilient layer are not just based on the foundational chemical structure (e.g., the type of polymer) but also the presence of additives and method of processing.
	Appellant’s argument is unpersuasive. McGuire 446 further discloses that polycarbonate-based polyurethanes, such as those disclosed by Robinson are suitable for the preparation of said protective sheet (page 5, paragraph [0054]). Further, Appellant’s own disclosure (see Specification at page 11, paragraph [00046]) disclose that the polycarbonate-based polyurethanes of Robinson are the preferred compositions prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I). If Appellant seeks to take the position that the claimed properties depend on more than just foundational chemical structure, it must be brought into question as to whether Appellant has provided an enabling disclosure that would allow one of ordinary skill in the art to arrive at the claimed invention. If more is necessary to arrive at a resilient layer than just the selection of a particular resilient layer, then one of ordinary skill in the art would be required to apply any number of additives, manipulative steps, and procedural parameters not explicitly disclosed in Appellant’s original disclosure. Such an Application would appear to go beyond the scope of routine experimentation.

Appellant further touts the Declaration of under 37 C.F.R. §132 of Andrew C. Strange (ACS Declaration). In the ACS Declaration, it is argued that if impact resistance 
	The substance of the ACS Declaration is unpersuasive because it is merely conclusory and does not provide persuasive arguments and evidence to support such a position. In addition to the benefits touted, nothing in McGuire 445 expressly discloses that such layers must be present on exterior layers of a protective sheet to exhibit such properties as resilience, compressive recovery, and high extensibility.

Appellant further traverses the rejection of claim 23 and points out that many of the arguments articulated above with respect to the rejection to claims 1-17 under 35 U.S.C. §103 based on McGuire 576 in view of McGuire 446 and Robinson apply. Appellant does not repeat such arguments for the sake of brevity; conversely, the responses to said arguments are not repeated, for the sake of brevity. Appellant, however, argues that one of ordinary skill in the art would not be motivated to form the multi-layer sheet as recited in claim 23, which is directed a sheet comprising sequential layers including a polycarbonate-based polyurethane layer between a polycaprolactone-based polyurethane carrier layer and an adhesive. Again, Appellant touts the benefits of such a sequence.
	Appellant’s argument is unpersuasive. While the prior art does not explicitly disclose the sequence of polycarbonate-based polyurethane layers and polycaprolactone-based polyurethane layers in the carrier layer, the prior art necessarily 
	Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP §716.02(d). In the instant case, Appellant appears to contend that unexpected results are attributed to the specifically claimed sequence of layers. However, Appellant is merely stating that such unexpected and surprisingly beneficial properties exist, and such statements are not supported by persuasive evidence commensurate in scope with the claims. Appellant’s only data comes from one Example and one Comparative Example in the specification. However, the structure and composition of the Example is much narrower in scope than the claims. Further, it is not readily apparent that the one comparative example provides evidence for an embodiment outside the scope of the alleged unexpected results (i.e., that the comparative example exemplifies a sheet having a polycaprolactone-based polyurethane layer directly adjacent to an adhesive layer).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Thomas A Mangohig/Examiner, Art Unit 1788                                                                                                                                                                                                        03/18/2021

Conferees:
/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.